Name: 83/284/EEC: Commission Decision of 26 May 1983 approving a programme for the processing of rape seed in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-09

 Avis juridique important|31983D028483/284/EEC: Commission Decision of 26 May 1983 approving a programme for the processing of rape seed in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 151 , 09/06/1983 P. 0056 - 0056*****COMMISSION DECISION of 26 May 1983 approving a programme for the processing of rape seed in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (83/284/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 26 November 1982 the Danish Government forwarded the programme for the processing of rape seed; Whereas the said programme relates to the rebuilding and modernization of facilities for the processing of rape seed, with the aim of adapting processing capacities and techniques to the increased demand; whereas the programme therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in the rape seed sector; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the Standing Committee on Agricultural Structure has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the processing of rape seed submitted by the Danish Government pursuant to Regulation (EEC) No 355/77 on 26 November 1982 is hereby approved. 2. Approval of the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 26 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.